STATE OF VERMONT 
                                              
                                  ENVIRONMENTAL COURT 
 
                                              } 
Appeal of Leikert                             }              Docket No. 59‐3‐05 Vtec 
                                              } 
                                              } 
 
                                    Decision 
                                          
       Michael and Mary Leikert (Appellants) appealed from a decision of the Town of 

Morristown  (Town)  Development  Review  Board  (DRB)  dated  March  8,  2005,  denying 

their application for conditional use approval for an automobile and small engine repair 

home  business  on Appellants’  0.75‐acre lot located at 82  Howard Street in  the Town’s 

High Density Residential zoning district.  This action is an on‐the‐record appeal, since 

the  Town  has  adopted  and  implemented  the  procedures  necessary  for  such  appeals 

pursuant  to  24  V.S.A.  § 4471(b).    Appellants  are  represented  by  Paul  Gillies,  Esq.;  the 

Town is represented by Will S. Baker, Esq.  Appellants submitted a “memorandum on 

the  appeal”  seeking  a  new  hearing  or  an  opportunity  to  be  heard  and  present  new 

evidence to the DRB.  The Town has moved for summary judgment, seeking denial of 

the appeal.  Appellants oppose the Town’s motion. 

A.     Procedural Background. 

       This  appeal  has  a  somewhat  convoluted  procedural  history.    The  DRB  first 

denied  Appellants’  application  in  April  of  2003,  but  failed  to  make  a  record  of  the 

proceeding, due to a mechanical failure of the audio tape recording system.  This Court 

remanded the matter to the DRB for another hearing.  The DRB held the second hearing 

on  July  17,  2003,  for  which  a  transcript  was  prepared,  and  denied  Appellants’ 

application on the same day.  The DRB also took a site visit, but failed to make a record 

of its observations.  The DRB based its 2003 denial on its conclusion that the proposed 
use  would  adversely  affect  traffic  and  the  residential  character  of  the  neighborhood, 

and thus would not conform to all of the conditional use criteria in the Town’s zoning 

bylaws.      

         This  Court,  in  a  decision  dated  May  3,  2004,  upheld  the  DRB’s  July  17,  2003 

denial,  finding  that  substantial  evidence  existed  in  the  record  supported  the  DRB’s 

findings.  In doing so, this Court examined the record and expanded upon the factual 

findings  made  by  the  DRB.    Mr.  and  Mrs.  Liekart  then  appealed  to  the  Vermont 

Supreme  Court,  which  vacated  the  decisions  of  both  the  DRB  and  this  Court,  and 

remanded  the  matter  back  to  the  DRB  “for  additional  factfinding  and,  if  necessary, 

another hearing.”  In re Appeal of Leikert, Docket No. 2004‐213, at 1 (Vt. Supreme Ct., 

Nov 10, 2004) (three‐justice panel).   

         In  explaining  that  vacating  the  prior  decisions  and  remanding  back  to  the  DRB 

was necessary, the Supreme Court emphasized that the “purpose of findings [issued by 

a  DRB  in  an  on‐the‐record  appeal]  is  to  make  a  clear  statement  to  the  parties  and  the 

court  in  the  event  of  an  appeal  on  what  was  decided  and  how  the  decision  was 

reached.”  Id.  at  2  (citation  omitted).    The  Court  went  on  to  note  that  “[i]n  short,  ‘the 

Legislature intended that an appealing property owner would get reasons, as well as a 

result,  when  a  zoning  board  .  .  .  rules  against  him.’”    Id.,  quoting  Potter  v.  Hartford 

Zoning Bd. Of Adjustment, 137 Vt. 445, 447 (1979). 

         On  remand  from  the  Supreme  Court,  the  DRB  again  denied  Appellants’ 

application,  in  a  decision  dated  March  8,  2005.1    The  DRB  did  so  without  noticing 


1  It appears that the DRB, in its 2005 decision, relied to some extent on the proceedings held in April of 
2003,  for  which  no  tape  or  transcript  was  made.    See  Town’s  Mot.  for  Summ. J., at  2  (“On  remand,  the 
DRB decided that the existing record was sufficient, as there had been two separate sets of hearings held 
previously  regarding  this  application.”);  Aff.  of  DRB  Chair  Gary  Nolan,  Attach.  A  to  Town’s  Mot.  for 
Summ. J., at 1 (“the DRB determined that an additional hearing was not necessary, as there had been two 
hearings on the application previously.”).  Such reliance appears to be problematic, both because of the 
hazards of relying on the persistence of memory of a hearing that occurred two years previously and for 
which no audio or written record exists, and because the April 2003 DRB decision is a legal nullity, as it 
was vacated and remanded by this Court in a judgment order dated June 16, 2003, in Docket No. 52‐4‐03 


                                                          2
another hearing2 or take any new evidence.  The DRB also chose to not give Appellants 

or  other  parties  an  opportunity  to  submit  new  evidence,  legal  argument  or  the 

opportunity  to  argue  for  or  against  holding  another  hearing.    The  DRB  did,  however, 

make  new  factual  findings  and  conclusions  of  law  to  support  its  denial.    Some  of  the 

new  findings  and  conclusions  are  internally  inconsistent  or  directly  contradict  earlier 

findings and conclusions made on the same record, as discussed below. 

B.       Discussion. 

         A  home  business  is  a  conditional  use  in  all  residential  districts  in  Morristown 

Zoning Bylaws (Bylaws) § 462, and must comply with the requirements of Bylaws § 632 

(conditional uses, general standards) and § 462 (home businesses, requirements).  In its 

March 8, 2005 decision, the DRB concluded that Appellants’ application must be denied 

because under Bylaws § 632 “the use would adversely affect the character of the area, 

adversely  affect  traffic  in  the  area,  and  [therefore]  does  not  conform  with  all  bylaws,” 

specifically  Bylaws  §§ 632.2  (character  of  area)  and  632.3  (traffic).    The  DRB  also 

concluded  under  §  462  that  the  use  would  create  “objectionable  noise  and  smoke” 

(§ 462.4) and an increase in traffic volume (§ 462.5). 3 




Vtec,  for  a  new  hearing  and  decision  “as  if  no  hearing  had  previously  occurred  and  no  decision  had 
previously been rendered.”  Id. 
2    Appellants  complain  that  the  DRB  rendered  its  2005  decision  “without  allowing  [Appellants]  to 
participate in any way in this process . . . .”  Appellants’ Mem. dated Aug. 4, 2005, at 2.  The record does 
not  reveal  how  the  DRB  made  its  new  factual  determinations  and  legal  conclusions  without  noticing 
some meeting, whether it was a public meeting or deliberative session. 
3  See Conclusion of Law (2)(E) in the March 8, 2005 DRB Notice of Decision, at 4–5.  This legal conclusion 
appears to be deficient, since the legal standard in Bylaw § 462.5 is whether any traffic increase caused by 
the proposed use “would be in greater volumes than would normally be expected in the neighborhood.”  
Bylaw § 462.5.  The DRB concluded that the proposed use would cause a traffic “increase”, but did not 
explain  that  it  found,  or  how  it  found,  that  the  increase  “would  be  in  a  greater  volume  than  would 
normally be expected in the neighborhood.” 
     In  reaching  this  conclusion,  the  DRB  may  have  based  its  decision  on  its  factual  finding  of  adverse 
effects under the conditional use general standards of § 632.  But the reader is left to speculate; the DRB 
decision is not clear in this regard.


                                                          3
        The DRB concluded that the proposed use will adversely affect the character of 

the area (Bylaws § 632.2) by increasing noise and odors in a quiet residential area.  This 

conclusion  was  apparently  based  on  Finding  10,  which  states  that  neighbors  have 

experienced noise, fumes, and smoke resulting from Mr. Leikert’s work on automobiles 

on his property, and presumably is also based upon the DRB’s conclusion under Bylaws 

§ 462.4 that the home business “will create objectionable noise and smoke.”  However, 

the DRB also concluded under Bylaws § 633.2 that the proposed use “will not result in 

undue  water,  noise,  or  air  pollution.”    Furthermore,  in  its  2003  decision  on  the  same 

evidence, the DRB concluded under Bylaws § 462.4 that “there will be no objectionable 

noise, vibration, odor, smoke, dust, electrical disturbance, heat or glare produced by the 

home business.”   

        While  it  may  be  possible  that  noise  and  odors  could  simultaneously  be 

“objectionable”  and  “not  undue,”  thus  reconciling  the  DRB’s  2005  conclusions  under 

Bylaws §§ 462.4 and 633.2, we are at a loss to explain how the same evidence, with no 

new  noticed  hearing  or  opportunity  to  present  new  evidence  taken  after  the  Supreme 

Court  remand,  could  lead  to  opposite  conclusions  under  § 462.4  in  the  2003  and  2005 

DRB decisions.4   

        We  also  note  that  the  evidence  in  the  record  reveals  that  the  neighbors’  past 

experiences  of  objectionable  noise,  fumes,  and  smoke  was  due  to  Appellants’  past, 

unpermitted  work  on  automobiles  with  the  garage  door  open,  and  not  as  part  of  the 

proposed home business which forms the basis of the pending application.  Appellants’ 

proposed home business will be conducted inside a garage with the garage door closed, 

and  will  incorporate  a  “soundproof  room”  for  the  air  compressor  and    a  “vacuum 


4  We also note that the Town, in its Memoranda dated August 5, 2005 and September 7, 2005, refers to the 
findings made by this Court in its May 3, 2004 Decision.  But it was those very factual findings that the 
Supreme Court referenced in vacating this Court’s 2004 Decision and remanding this application back to 
the DRB.  We therefore believe it inappropriate to reference the vacated findings made by this Court in 
2004. 



                                                    4
pump  exhaust  system”  to  vent  exhaust  through  the  roof  of  the  garage.    The  record 

appears absent of any facts that provide any foundation to support the DRB’s apparent, 

but  unstated,  finding  that  Appellant’s  proposed  use,  with  its  soundproofing  and 

exhaust  system  improvements,  will  result  in  objectionable  noise,  fumes,  and  smoke 

emanating from Appellants’ property.   

        The reasoning behind the DRB’s conclusions under Bylaws §§ 462.4 and 633.2 is 

therefore unclear and inadequate for an on‐the‐record decision.  Section 1209(b) of the 

Municipal  Administrative  Procedures  Act,  24  V.S.A.  §§ 1201–1210,  requires  that 

“[f]indings of fact shall explicitly and concisely restate the underlying facts that support 

the  decision.    They  shall  be  based  exclusively  on  evidence  [in]  the  record  in  the 

contested  hearing.”    24  V.S.A.  § 1209(b).    See  24  V.S.A.  § 1209(c)  (“Conclusions  of  law 

shall be based  on the  findings  of  fact.”); see also New England P’ship v. Rutland  City 

Sch. Dist., 173 Vt. 69, 74 (2001) (“The purpose of . . . findings is to make a clear statement 

to the parties [and the Court in the event of an appeal] of what was decided and how 

the  decision  was  reached.”)  (emphasis  in  original,  internal  quotation  and  citation 

omitted).          

        The  DRB  also  concluded  that  the  proposed  use  will  adversely  affect  traffic  on 

roads and highways in the vicinity (Bylaws § 632.3), based upon “limited visibility for 

vehicles entering or exiting the home business’ driveway at the crest of a steep hill on 

Washington  Highway,”  and  “the  effect  of  [an  increased  volume  of  vehicles]  on  traffic 

already passing the roadways.”5  The DRB conclusions under § 632.3 closely follow this 

Court’s conclusions in our vacated decision dated May 3, 2004.6   


5 In its motion for summary judgment, the Town states that the DRB “found in Conclusion 2(E) [under 
Bylaws § 462.5] that the use would generate traffic in greater volumes than would normally be expected 
in the neighborhood.”  Town’s Mot. for Summ. J. at 7.  However, the DRB’s decision does not make that 
conclusion, at 2(E) or anywhere else.  Conclusion 2(E) states that “the business will create an increase in 
traffic volume,” but does not conclude that the increase will result in greater traffic volume than would 
normally  be  expected  in  the  neighborhood.    Indeed,  it  appears  that  the  DRB  disavowed  that  latter 
conclusion in its discussion of § 632.3, where it stated that “[w]hile the increase in volume of traffic of the 


                                                      5
         The  DRB’s  concerns  regarding  adverse  effects  on  traffic  appear  to  be  based  on 

Findings 11 through 15, and in particular Finding 14, which states that there have been 

two unreported accidents on Washington Highway, near the proposed use;7 pedestrian 

visibility near the driveway for the proposed use is problematic; and flatbed trucks or 

other  trucks  delivering  vehicles  to  the  property  have  to  either  back  in  or  out  onto 

Washington Highway, potentially stopping traffic in both directions.   

         The last of these three concerns appears to be the most substantial, as the hazard 

caused by trucks backing into the driveway from Washington Highway is compounded 

by  the poor  visibility  over  the  crest of the  hill to the west.  However, Appellants  now 

assert that “all backing and turning [will] occur on their property, so that every vehicle 

leaving the site will be facing out, without the need to stop traffic.”  Appellants’ Mem. 

on  the  Appeal,  at  5.    Appellants  also  now  assert  that  they  are  prepared  to  present 

evidence of more limited traffic impact, i.e., only two car appointments per day rather 

than two to four per day.   

         These  proposed  revisions  by  Appellants  are  appropriate  subjects  for  further 

factfinding by the DRB.  In fact, an applicantʹs municipal land use application will often 

evolve  as  a  DRB  lets  its  concerns  be  known  regarding  a  project.    The  fact  that  this 

proceeding  is  on‐the‐record  does  not  negate  the  benefits  of  such  an  evolutionary 

process,  including  improved  relations  between  the  DRB  and  applicants  and  projects 



proposed  use  may  be  acceptable,  the  effect  of  those  vehicles  on  traffic  already  passing  the  roadways 
would  be  adversely  affected.”    Furthermore,  in  its  2003  decision  on  the  same  evidence,  the  DRB 
concluded under § 462.5 that “the home business will not generate traffic in greater volumes than would 
normally be expected in the neighborhood.”   
     The record is silent as to what facts, revisited in 2005, caused the DRB to reach an opposite conclusion 
from that reached in 2003.  This change in legal analysis is not improper, in and of itself.  But the absence 
of any explanation as to why an opposite conclusion was reached is an example of the very lack of notice 
that caused the Supreme Court to remand this matter in 2005.  
6  See footnote 4, above. 
7    There  is  no  explanation  in  the  record  as  to  whether  there  is  any  connection  between  the  reported 
accidents and Appellants’ current or proposed use of their property.



                                                         6
that  are  finely  tailored  to  address  the  DRB’s  concerns.    Those  benefits  speak  to  the 

appropriateness of another hearing which would allow the applicants to respond to the 

DRB’s concerns by amending their proposed project.   

       Because  the  decision  under  appeal  is  both  internally  inconsistent  and  lacks 

sufficient  notice  of  the  basis  for  its  conclusions  (including  conclusions  that  contradict 

the Board’s previous decision on the same evidence), we cannot affirm the decision and 

must remand the matter with a recommendation that the DRB hold a new hearing and 

provide Appellants with notice and an opportunity to participate, including the taking 

of new evidence.  We repeat the directive of the Supreme Court that the decision to hold 

a  new  hearing  is  discretionary  with  the  DRB,  but  if  it  chooses  not  to  hold  such  a 

hearing, then it must afford the Applicant and other parties with notice of its public or 

deliberative  sessions  and  afford  them  an  opportunity  to  submit  new  evidence  by 

affidavit or stipulation. 

       Like the Supreme Court, we recognize that all Vermont municipal panels are for 

the most part made up of lay people who are asked to act as judges while having little 

experience  or  training  in  adjudicative  matters.    Some  direction  to  the  DRB  may 

therefore  be  helpful.    When  a  DRB  sits  on‐the‐record  to  render  a  decision  on  an 

application, it sits as a judge, not as a party opposing the applicant.  It must impartially 

judge  the  facts  and  render  a  clear,  consistent,  understandable  decision  based  on  its 

findings.  Absent a clear showing of bias, we presume good intentions on the part of the 

Board.  We note, however, that bias is not limited to the feelings Board members may 

harbor  toward  an  applicant  or  a  project,  but  also  includes  the  understandable,  yet 

impermissible desire to maintain and strengthen one’s previous position.   

       On  remand,  the  Board  must  not  begin  by  taking  a  position  for  or  against  the 

project,  but  rather  must  act  as  an  impartial  decision  maker.    When  a  reviewing  court 

vacates  a  DRB  decision,  it  is  as  though  that  decision  did  not  exist.    Remand  should 




                                                 7
result  in  a  fresh  look  at  the  evidence  thus  far  presented,  as  well  as  any  new  evidence 

presented, including amendments an appellant’s proposed project.   

       The  DRB  must  also  take  on  the  remanded  task  of  rendering  legal  conclusions 

with a fresh eye to the new findings it makes.  We caution the DRB that evidence of bias 

will result in yet another appeal.  If any Board members doubt their ability to judge the 

application impartially, they ought to recuse themselves so as to remove any perception 

of bias from the Board’s decision after remand. 

 

       Accordingly, based on the forgoing, we VACATE the March 8, 2005 decision of 

the DRB and REMAND the matter to the DRB with an instruction that the DRB either 

hold a new hearing or otherwise provide all parties with an opportunity to submit new 

evidence.  The Town’s motion for summary judgment is also denied.  The consequence 

of these decisions is that the appeal pending before this Court is concluded.   

 

       Done at Berlin, Vermont this 12th day of April, 2006. 

 

 

 

                                                       ____________________________________ 
                                                       Thomas S. Durkin, Environmental Judge 




                                                   8